Citation Nr: 0331416	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to June 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  That rating decision, implemented by 
the Reno, Nevada, RO, recharacterized the veteran's service-
connected anxiety reaction as PTSD and increased the 
noncompensable rating to 30 percent.  


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in September 2002, the veteran identified ongoing 
treatment at the VA Medical Center in Reno, Nevada.  These 
records show "additional limitations," according to the 
veteran.  VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Because the veteran has essentially reported an increase in 
the severity of his PTSD since his last PTSD examination in 
November 2001, re-examination is indicated.  See Proscelle v. 
Derwinski, 2 Vet App 629 (1992); see also Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 
400 (1997).
   
The Board notes that VA should also fulfill its duty to 
notify the veteran of the information or evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  For example, the RO has 
not issued a letter sufficiently informing the veteran what 
evidence and information is necessary to substantiate his 
claim and whether he or VA bears the burden of producing or 
obtaining that evidence or information.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO must ask the veteran to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
his service-connected PTSD since May 
2001.  The RO should then obtain records 
from each health care provider the 
veteran identifies.  The RO must attempt 
to obtain medical records from the VA 
Medical Center in Reno, Nevada, for 
treatment and/or evaluation of PTSD from 
August 2001 to the present.

3.  The RO must schedule the veteran for a 
PTSD examination.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in his or her report that the claims file 
was reviewed.  All necessary tests should 
be conducted.  The examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss, suspiciousness, depressed mood, 
anxiety, panic attacks, sleep impairment, 
impaired affect, impaired judgment, 
impaired thinking, impaired communication, 
impaired speech, impaired impulse control, 
neglect of personal hygiene and 
appearance, suicidal ideation, delusions, 
hallucinations, danger of hurting self or 
others, ability to perform activities of 
daily living, or disorientation to time or 
place.  The examiner should also render a 
multi-axial diagnosis, to include 
assignment of a Global Assessment of 
Functioning (GAF) score.  All opinions and 
conclusions expressed must be supported by 
a complete rationale.  

4.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



